Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141837                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141837
                                                                    COA: 294840
                                                                    Ottawa CC: 09-033445-FH
  ANGEL MORENO, JR.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 10, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether a person present in his or her own home can lawfully resist a police
  officer who unlawfully and forcibly enters the home, without violating MCL 750.81d; (2)
  if not, whether, so interpreted, MCL 750.81d is unconstitutional; and (3) whether a
  defendant prosecuted under MCL 750.81d for resisting a police officer who unlawfully
  and forcibly enters the defendant’s home may claim self-defense.

        CORRIGAN, J. (concurring).

         I concur with the Court’s order granting leave to appeal. I also request that the
  parties brief whether the trial court erroneously concluded that the exigent circumstances
  exception to the warrant requirement did not apply where the police officer testified that
  he smelled burning or burnt marijuana while standing by the open doorway of the
  defendant’s home and that the entry was necessary under the circumstances to prevent the
  imminent destruction of evidence. See generally In re Forfeiture of $176,598, 443 Mich
  261 (1993).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2010                   _________________________________________
           p1228                                                               Clerk